Deen, Presiding Judge.
The appellant, Cosby Luke Williams, was convicted of obstruction of an officer and two counts of aggravated assault. The issue in this appeal is whether the trial court erred in allowing the prosecutor to cross-examine Williams about his two arrests in another county that occurred after his arrest for which he was on trial.
Defense counsel asked Williams on direct examination whether he had had any other dealings with the Sheriff’s Office in that county either before or after his arrest in this case. Williams responded that he had not, and that he had never been on trial. On cross-examination, over defense counsel’s objection, the prosecutor was allowed to ask Williams about the two subsequent arrests in another county. This was error.
The prosecutor’s questions about Williams’ two arrests in another county subsequent to the incident in question would not serve *300to disprove or impeach Williams’ testimony about having had no further trouble in the county where he was being prosecuted. See Thomas v. State, 178 Ga. App. 674 (344 SE2d 496) (1986). Also, the testimony regarding the two arrests was not competent evidence of general bad character; proof of conviction, not accusation, is necessary for that. Id.; see also Jones v. State, 257 Ga. 753 (363 SE2d 529) (1988).
Decided October 17, 1990.
Walter S. Scott, for appellant.
Joseph H. Briley, District Attorney, Fredric D. Bright, Assistant District Attorney, for appellee.

Judgment reversed.


Pope and Beasley, JJ., concur.